DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17, 19-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strosser (USPN 8051632).
Regarding claim 15, Strosser discloses a crop harvesting machine comprising: a self-propelled support vehicle (10) for running over ground carrying a crop to be harvested; a crop cutting header (14) including at least one ground engaging component for providing a supporting force from the ground as the header runs over the ground (Figure 3 shows header resting on the ground in a floatation mode of operation, Column 5 lines 50-63); a support apparatus providing a lifting force for supporting the header from the vehicle for upward and downward floating movement of the header (lift and floatation cylinders 22/24); a control system (50) arranged to provide a value of the lifting force so that a 

Regarding claim 17, Strosser discloses wherein the control system is arranged such that the lifting force is reduced to increase the weight of the header on the ground when the ground speed is increased (Column 9 lines 4-13).

Regarding claim 19, Strosser discloses wherein the control system is arranged such that the value of the lifting force is reduced to increase the weight of the header on the ground where the value is proportional to ground speed (Column 9 lines 4-13).

Regarding claim 20, Strosser discloses wherein there is provided a ground speed sensor (38) for providing an input to the control system (50).

Regarding claim 21, Strosser discloses wherein the control system is arranged such that the value of the lifting force is reduced to increase the weight of the header on the ground in response to an algorithm dependent on ground speed (As controller 50 receives and sends signals some form of algorithm is inherent for the controller to function).

Regarding claim 22, Strosser discloses wherein said control system is arranged after reducing the value of the lifting force to revert to a set value (Column 6 lines 38-45 discloses an operator providing a set value via input device 26 based on feel.  The controller after which adjusts the lifting 

Regarding claim 23, Strosser discloses wherein said control system (50) is arranged to temporarily vary the value of the lifting force in response to detected movement (via motion sensing device 36) of the header relative to the vehicle (Column 7 lines 12-60 discloses examples of monitoring the movement of the header in different situations and altering the lifting force during the floatation mode of operation).

Regarding claim 24, Strosser discloses wherein said control system is arranged to temporarily vary the value of the lifting force in response to detected acceleration of the header relative to the vehicle (Column 7 lines 12-60 discloses examples of monitoring the acceleration of the header in different situations and altering the lifting force during the floatation mode of operation).

Regarding claim 26, Strosser discloses wherein there is provided a position sensor (36) for generating a position signal indicative of a position of the header in said movement and wherein the control system is arranged to calculate from the position signal a velocity and/or acceleration of the header (Column 6 lines 32-36).

Claim(s) 15, 17, 19-24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chmielewski (USPN 5463854).
Regarding claim 15, Chmielewski discloses a crop harvesting machine comprising: a self-propelled support vehicle (200) for running over ground carrying a crop to be harvested; a crop cutting 

Regarding claim 17, Chmielewski discloses wherein the control system is arranged such that the lifting force is reduced to increase the weight of the header on the ground when the ground speed is increased (Column 7 lines 5-15 discloses that the PID control varies in view of speed.  If it is too fast during slow speeds it wastes energy.  If it is too slow during increased speed, then the system lags and will not properly follow the ground.  Therefore, the PID varies the pressure of support apparatus 206 based on speed which would result in reduced lifting force during high speeds and increased lifting force during slow speeds).

Regarding claim 19, Chmielewski discloses wherein the control system is arranged such that the value of the lifting force is reduced to increase the weight of the header on the ground where the value is proportional to ground speed (Column 7 lines 5-15 discloses that the PID control varies in view of speed.  If it is too fast during slow speeds it wastes energy.  If it is too slow during increased speed, then the system lags and will not properly follow the ground.  Therefore, the PID varies the pressure of 

Regarding claim 20, Chmielewski discloses wherein there is provided a ground speed sensor (203) for providing an input to the control system.

Regarding claim 21, Chmielewski discloses wherein the control system is arranged such that the value of the lifting force is reduced to increase the weight of the header on the ground in response to an algorithm dependent on ground speed (Column 14 lines 15-37).

Regarding claim 22, Chmielewski discloses wherein said control system is arranged after reducing the value of the lifting force to revert to a set value (Column 14 lines 15-37 discloses a set of values for varying speed ranges).

Regarding claims 23 and 24, Chmielewski discloses wherein said control system is arranged to temporarily vary the value of the lifting force in response to detected movement/acceleration of the header relative to the vehicle (Column 7 lines 5-15 discloses that the PID control varies to minimize jerk force due to changes in the acceleration of the header).

Regarding claim 27, Chmielewski discloses wherein said control system is arranged to provide a plurality of preset values of lifting force each associated with a respective one of a plurality of different ground speeds (Column 14 lines 15-37 discloses set values for each harvester speed range).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strosser (USPN 8051632).
Regarding claim 16, Strosser is lacking the specific use of a rotary mower with a plurality of transversely spaced cutting disks, however Strosser discloses the use of the floatation system with a wide variety of windowing machines as well as crop harvesters (Column 5 lines 16-25).
	Examiner takes official notice that it is old and well known for crop mowing and windowing machines to comprise a rotary mower with a plurality of transversely spaced cutting disks. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used the floatation system of Strosser with a known crop mowing and windowing machine that comprises a rotary mower with a plurality of transversely spaced cutting disks.

Regarding claim 18, Strosser is lacking a specific value of 5mph for the control system to initiate lifting force adjustment.    
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the control system of Strosser to use 5mph as a set benchmark to increase header speed by increasing the weight since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Regarding claim 29, Strosser discloses a mower comprising: a self-propelled support vehicle (10) for running over ground carrying a crop to be harvested; a crop cutting header (14) including at least one ground engaging component for providing a supporting force from the ground as the header runs over the ground (Figure 3 shows header resting on the ground in a floatation mode of operation, Column 5 lines 50-63); a support apparatus providing a lifting force for supporting the header from the vehicle for upward and downward floating movement of the header (lift and floatation cylinders 22/24); a control system (50) arranged to provide a value of the lifting force so that a predetermined proportion of a supporting force is supplied by the support apparatus and a remaining portion is supplied by said at least one ground engaging component in engagement with the ground (Column 8 lines 53-67, Column 9 lines 1-3)
a sensor (38) providing ground speed signals indicative of different ground speeds of the vehicle; said control system being arranged to control the value of the lifting force such that the lifting force has a first value at a first ground speed and a second value at a second ground speed higher than the first ground speed where the second value of the lifting force at the second higher ground speed is less than the first value of the lifting force at the first ground speed (Column 9 lines 4-13).
	Strosser is lacking the specific use of a rotary mower with a plurality of transversely spaced cutting disks, however Strosser discloses the use of the floatation system with a wide variety of windowing machines as well as crop harvesters (Column 5 lines 16-25).
	Examiner takes official notice that it is old and well known for crop mowing and windowing machines to comprise a rotary mower with a plurality of transversely spaced cutting disks. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used the floatation system of Strosser with a known crop mowing and windowing machine that comprises a rotary mower with a plurality of transversely spaced cutting disks.

Regarding claim 30, Strosser discloses wherein the control system is arranged such that the lifting force is reduced to said second value when the ground speed exceeds a predetermined value (Some form of predetermined value is inherent in the system for the controller to operate properly or at all.  Either a very small value to mimic continuous adjustment along a curve or more likely a larger stepped value to build in system hysteresis).

Regarding claim 31, Strosser discloses wherein the control system is arranged such that the value of the lifting force is inversely proportional to the ground speed (Column 9 lines 4-13).

Regarding claim 32, Strosser discloses wherein the control system is arranged such that the value of the lifting force is related to the ground speed by an algorithm dependent on ground speed (As controller 50 receives and sends signals some form of algorithm is inherent for the controller to function).

Regarding claim 33, Strosser discloses wherein said control system is arranged after reducing the value of the lifting force to revert to a set value (Column 6 lines 38-45 discloses an operator providing a set value via input device 26 based on feel.  The controller after which adjusts the lifting force during operation based on the set value as needed in response to header acceleration and speed variations.  Therefore, the controller is considered capable of reverting to the operator set value under normal operating conditions).

Claims 16, 18, 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski (USPN 5463854).
Regarding claim 29, Chmielewski discloses a mower comprising: a self-propelled support vehicle (200) for running over ground carrying a crop to be harvested; a crop cutting header (202) including at least one ground engaging component for providing a supporting force from the ground as the header runs over the ground (Column 5 lines 20-39 discloses header contact with the ground); a support apparatus (206) providing a lifting force for supporting the header from the vehicle for upward and downward floating movement of the header; a control system (AHCS 216) arranged to provide a value of the lifting force (via Ground Tracking 249 and Pressure control 250) so that a predetermined proportion of a supporting force is supplied by the support apparatus and a remaining portion is supplied by said at least one ground engaging component in engagement with the ground (Column 12 lines 28-44),
a sensor (203) providing ground speed signals indicative of different ground speeds of the vehicle; said control system being arranged to control the value of the lifting force such that the lifting force has a first value at a first ground speed and a second value at a second ground speed higher than the first ground speed where the second value of the lifting force at the second higher ground speed is less than the first value of the lifting force at the first ground speed (Column 14 lines 15-37). 	Chmielewski discloses a crop mowing harvesting header and is lacking the specific use of a crop mowing harvesting header with a rotary mower with a plurality of transversely spaced cutting disks.
	Examiner takes official notice that it is old and well known for a crop mowing harvesting header to be a windrowing type and to comprise a rotary mower with a plurality of transversely spaced cutting disks. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used the floatation system of Chmielewski with a known crop mowing harvesting header that comprises a rotary mower with a plurality of transversely spaced cutting disks.

Regarding claims 30-31, Chmielewski discloses wherein the control system is arranged such that the value of the lifting force is reduced to said second value when the ground speed exceeds a predetermined value and such that the value of the lifting force is inversely proportional to the ground speed (Column 7 lines 5-15 discloses that the PID control varies in view of speed.  If it is too fast during slow speeds it wastes energy.  If it is too slow during increased speed, then the system lags and will not properly follow the ground.  Therefore, the PID inversely varies the pressure of support apparatus 206 based on speed which would result in reduced lifting force during high speeds and increased lifting force during slow speeds).

Regarding claim 32, Chmielewski discloses wherein the control system is arranged such that the value of the lifting force is reduced to increase the weight of the header on the ground in response to an algorithm dependent on ground speed (Column 14 lines 15-37).

Regarding claim 33, Chmielewski discloses wherein said control system is arranged after reducing the value of the lifting force to revert to a set value (Column 14 lines 15-37 discloses a set of values for varying speed ranges).

Regarding claim 34, Chmielewski discloses wherein said control system is arranged to provide a plurality of preset values of lifting force each associated with a respective one of a plurality of different ground speeds (Column 14 lines 15-37 discloses set values for each harvester speed range).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strosser (USPN 8051632) as applied to claim 15 in further view of Strosser (US 2007/0068129).
Regarding claim 28, Strosser 632’ discloses the use of adjustable float cylinders and is lacking the further use of a mechanical spring.  
Strosser 129’ discloses a header floatation device and teaches the known use of a mechanical spring and wherein a control system is arranged to vary a spring force of the mechanical spring (¶0013-0014).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strosser 632’ by using the adjustable mechanical springs of Strosser 129’ for the purpose of providing quick and easy adjustment of the header floatation during operation in the field.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671